    Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 1 of 15            PageID 16

ARVIN
                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

  UNITED STATES OF AMERICA,                  )
                                             )
         Plaintiff,                          )
                                             )
         V.                                  )
                                             )    18 u.s.c. § 371
  HYEONG-WON LEE and                         )    18 u.s.c. § 1031
  DONG-GUEL LEE,                             )    18 u.s.c. § 1343
                                             )    18 u.s.c. § 1956
         Defendants.                         )    18 u.s.c. § 1512
                                             )    18 u.s.c. § 2
                                             )
                                             )    Forfeiture Allegations
                                             )


                                   INDICTMENT

  THE GRAND JURY CHARGES:
  At all times relevant to the Indictment:

                                  GENERAL ALLEGATIONS

  1. The United States Army Corps of Engineers - Far East District ("FED") was an agency.
     of the United States Department of Defense, and part of the United States
     Government. FED was based in Seoul, Republic of Korea ("South Korea" or ''ROK").

  2. FED supervised contracting and construction on United States military installations in
     South .Korea and elsewhere. FED was responsible for providing engineering, design,
     construction, and project management services for military and civilian infrastructure
     and operations in the Asia-Pacific region.

  3. FED payments to contractors and subcontractors were sent via bank wire transfer
     from Department of Defense offices housed at Naval Support Activity Mid-South,
     which was located in Millington, Tennessee.

                             The Camp Humphreys Relocation

  4. Since the 1950s, the United States has maintained a substantial military presence in
     South Korea, including tens of thousands of active duty soldiers, sailors, airmen, and
  Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 2 of 15            PageID 17



   marines, and civilian personnel. The United States presently stations approximately
   28,000 active duty troops in South Korea, in addition to civilian personnel.

5. Beginning in the mid-2000s, the United States Department of Defense and the ROK
   government created a plan to consolidate U.S. military bases in South Korea. This
   plan was referred to as the Yongsan Relocation Plan, or YRP. As part of the YRP,
   the U.S. prepared to expand Camp Humphreys, a large military facility located. near
   the city of Pyongtaek, about 50 miles south of Seoul, ROK's capital.
                                                     I




6. The U.S. Department of Defense designated FED as the contracting representative
   to award contracts, manage construction, and supervise technical matters related to
   the YRP.

7. The ROK government designated an agency known as MURO to perform parallel
   functions to FED on the YRP.

                The Defendants and Related Entities and Individuals

8. SK Engineering & Construction Co., Ltd .. ("SK E&C") was a c6rporation with its
   headquarters in South Korea. SK E&C performed construction and engineering
   services in South Korea and around the world.

9. SK E&C was a subsidiary of SK Group, which was one of the largest conglomerates
   in South Korea. In all years relevant to this Indictment, SK Group accrued billions of
   dollars in gross revenues. SK E&C participated in joint projects with United States
   companies and received U.S. government contracts.

10. SK E&C owned subsidiaries and affiliates around the world. In the United States, SK
    E&C owned 100% of SK E&C USA, a corporation based in Houston, Texas, Which
    was also known as SK E&C America.

11. Defendant HYEONG-WON LEE was a managing director and senior employee at SK
    E&C, who also used the title "vice president." Defendant HYEONG-WON LEE was a
    citizen of South Korea and resided in South Korea. At all times relevant to this
    Indictment, Defendant HYEONG-WON LEE acted within the scope of his employment
    at SK E&C, and to benefit himself, his co-conspirators, and SK E&C.

12. Defendant DONG-GUEL LEE was an employee of SK E&C. Defendant DONG-GUEL
    LEE was a citizen of South Korea and resided in South Korea. At all times relevant'
    to this Indictment, Defendant DONG-GUEL LEE acted within the scope of his
    employment at SK E&C, and to benefit himself, his co-conspirators, and SK E&C.

13.C.W.K. was an employee of SK E&C. C.W.K. was a citizen of South Korea and
   resided in South Korea. At all times relevant to this Indictment, C:W .K. acted within
   the scope of his employment at SK E&C, and to benefit himself, his co-conspirators,
   and SK E&C.

                                           2
  Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 3 of 15             PageID 18




14. Duane Nishiie was a United States citizen, who served as a contracting officer with
    FED until in or about 2012. From in or about 2012 through in or about 2014, Nishiie
    worked as a consultant for SK E&C. Nishiie resided -in South Korea, and since his
    retirement from FED, has resided primarily in Hawaii.

15. Seung-Ju Lee was a citizen of South Korea and a former colonel in the South Korean
    military. Seung-Ju Lee was employed by MURO until in or about 2009, when he
    retired from the South Korean military.

16.S&Teoul was a company owned by Seung-Ju Lee and others. A primary purpose of
   S&Teoul was to facilitate the payment and laundering of bribes, kickbacks, and fraud
   proceeds from SK E&C to Nishiie, Seung-Ju Lee, and others.

17. The Pacific Advisory Group ("PAG") and J*Cube were consulting companies created
    by members of the conspiracy to facilitate the payment and laundering of bribes,
    kickbacks, and fraud proceeds from SK E&C to Nishiie, Seung-Ju Lee, and others.

                                     COUNT ONE
                                     Conspiracy

18. Paragraphs 1 through 17 of the Indictment are realleged as if incorporated herein.

19. From at least in or about 2008 through in or about 2017, in the Western District of
    Tennessee and elsewhere, defendants

                               HYEONG-WON LEE, and
                                 DONG-GUEL LEE,

and others known and unknown to the Grand Jury, with the intent to further the objects of
the conspiracy, did knowingly combine, conspire, confederate, and agree:

          a. to defraud the United States and agencies thereof, that is to hamper, hinder,
             impede, and obstruct by trickery, deceit, and dishonest means, the lawful
             and legitimate functions of the United States Department of Defense, United
             States Army, and United States Department of Justice; and

          b. to commit wire fraud, that is, to knowingly and with the intent to defraud,
             devise and intend to devise a scheme and artifice to defraud the United
             States, and for obtaining money and property by means of materially false
             and fraudulent pretenses, representations, promises, and omissions with a
             duty to disclose, transmit and cause to be transmitted, by means of wire
             cor;nmunication in interstate and foreign commerce, writings, signs, signals,
             pictures, and sounds for the purpose of executing the scheme and artifice,
             in violation of Title 18, United States Code, Section 1343.


                                            3
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 4 of 15                PageID 19




          c. to commit obstruction of justice, that is, to knowingly use intimidation,
             ttireaten, and corruptly persuade another person, and attempt to do so, and
             engage in misleading conduct toward another person, with intent to
             influence, delay, and prevent the testimony of any person in an official
             proceeding; and cause and induce any person to withhold testimony, and
             withhold a record, document, and other object, from an official proceeding,
             and to alter, destroy, mutilate, and conceal an object with intent to impair
             the object's integrity and availability for use in ,~n official proceeding, evade
             legal process summoning that person to appear as a witness, and to
             produce a record, document, and other object, in an official proceeding; and
             be absent from an official proceeding to which such person has been
             summoned by legal process, and attempt to do so, in violation of Title 18,
             United States Code, Section 1512(b).
                                                          -
                              Purpose of the Conspiracy

20. The purpose of the conspiracy was to obtain United States Department of Defense
    contracts on behalf of SK E&C, to earn profit for SK E&C, the defendants, and their
    co-conspirators, to conceal tt<e. conspiracy, and to obstruct law enforcement and other
    investigations into the conspiracy.

                         Manner and Means of the Conspiracy

21. It was part of the conspiracy that the defendants and their co-conspirators bribed an
    official with the l.Jnited States Department of Defense to ensure that government
    contracts were steered to SK E&C.

22. It was further part of the conspiracy that the defendants and th'?ir co-conspirators
    defrauded the IJnited States Department of Defense, and submitted false claims to
    the United States Department of Defense, to direct U.S. Government funds as bribes
    and kiGkbacks to that public official and others.

23. It was further part of the conspiracy that the defendants and their co-conspirators
    laundered bribe and kickback money through shell companies to promote SK E&C's
    activities.

24. It was further part of the conspiracy that the defendants and their co-conspirators took
    steps to obstruct, impede, and hinder United States and South Korean law
    enforcement investigations, to prevent the apprehension of co-conspirators and
    minimize SK E&C's criminal and civil exposure.




                                             4
      Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 5 of 15               PageID 20




                              The Defendants' Scheme to Defraud

                                        SK E&C Bribes Nishiie

    25. Beginning in or about 2008 and continuing through in or about 2014, SK E&C and its
        agents and employees sought to obtain engineering and construction contracts
        related to the Camp Humphreys expansion. These' contracts we~e awarded by FED
        and other agencies of the ROK and United States governments.

    26. In 2008, FED preparE3d to award a large contract for the Camp Humphreys expansion,
        as part of the YRP. The request for proposals sought bidders capable of executing a
        large land development, utilities, and infrastructure (LDUI) project which would cover
        the improvement of land and installation of utilities on an area of Camp Humphreys
        known as Parcel 2A. The contract was referred to as the "LDUI-Parcel 2A" contract.

    27. The LDUI-Parcel 2A contract was one of the first large contracts awarded by FED as
        part of the YRP. Nishiie, in his official capacity at FED, was responsible for evaluating
        bids and recommending which bidder would receive the contract. Seung-Ju Lee
        served as a MURO representative during the award process.

    28. Several large South Korean construction and engineering companies bid for the
        contract. In or about November 2008, SK E&C submitted a bid for the contract. SK
        E&C had never before received a large FED contract.

    29. SK E&C, through defendant HYEONG-WON LEE\ and others, agreed to pay Nishiie
        money, and other things of value, as bribes and kickba1cks, in exchange for Nishiie
        influencing the LDUI-Parcel 2A contract award proeess on behalf of SK E&C.

    30. On or about September 18, 2008, Nishiie prepared and submitted a "Source Selection
        Decision Memorandum" to his superiors at FED, narrowing the number of eligible
        bidders for the LDUI-Parcel 2A contract from twelve companies to five, including SK
        E&C.

    31. On or about December 19, 2008, Nishiie prepared a "Source Selection Decision" for
       his superiors, recommending the award of the LDUI-Parcel 2A contract to SK E&C.

    32. Nishiie influenced the award process for the LDUI-Parcel 2A contract by rating SK
        E&C's bid more favorably than any other bid and recommending SK E&C's $election
        for the LDUI-Parcel 2A contract.

~   33. On or about December 24, 2008, FED awarded the LDUI-Parcel 2A contract to SK
        E&C. The total value of the contract at the time was approximately 460 billion Korean
        won, equivalent to over $400,000,000.




                                                 5
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 6 of 15                 PageID 21




34. SK E&C has performed work on the LDUI-Parcel 2A contract since 2009, and has
    billed the United States Government for over $700,000,000 in work on the contract.

35. In or about 2010, FED, alongside the Korean Ministry of Defense, managed the
    process for awarding a contract for constructidn of a project management office at
    Camp Humphreys. The contract was referred to as Joint Task Order 16 ("JTO-16").
    JTO-16's initial value was estimated to be approximately over 6 billion Korean won, or
    approximately $6,000,000.

36. Nishiie was the_ primary U.S. Government official supervising the solicitation of bids
    and award of the contract related to JTO-16. Nishiie took steps, in his official capacity,
    to influence the JTO-16 award process and assist SK E&C in obtaining the JTO-16
    contract.

37.On or about March 22, 2010, SK E&C submitted a bid for construction under JTO-16.
   SK E&C was the sole bidder for the JTO-16 project.

38. SK E&C was awarded the JTO-16 contract, and was ultimately paid more than
    $6,000,000 for its work on the contract.

39. As part of the scheme, Nishiie influenced official acts of the United States
    Government, by ensuring that the selection of JTO-16 was made through a "sole
    source" process that increased the chances of it being awarded to SK E&C.

40. The LDUI and JTO-16 contracts involved the acquisition, care, handling, custody,
    control and disposition of any real and personal property of the United States.

                           The Fraudulent S& Teou/ Subcontract

41. In or about 2010, Defendant HYEONG-WON LEE, Nishiie, and Seung-Ju Lee
    discussed creating a fraudulent construction subcontract, which would allow SK E&C
    to direct bribes and kickbacks to Nishiie while concealing the bribery scheme.

42.Seung-Ju Lee and others created a construction company called S&Teoul. S&Teoul,
   which was based in South Korea, served as a means to launder bribes and kickbacks
   from SK E&C to Nishiie. Seung-Ju Lee was the President of S&Tebul.

43. In or about 2010, SK E&C, at the instruction of Defendant HYEONG-WON LEE,
    awarded two subcontracts to S&Teoul for construction work related to the YRP, valued
    at over $3,000,000.           ·

44. S&Teoul did not perform the work called for by the subcontracts. Rather, SK E&C,
    and1 other subcontractors, performed the work that the subcontracts required of
    S&Teoul.



                                              6
           Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 7 of 15            PageID 22



         45.To obtain the funds to pay kickbacks to Nishiie through S&Teoul, SK E&C submitted
            documents to FED and the Department of Defense. These documents, which were
                                                                                                      1
            created at the direction of defendant HYEONG-WON LEE, falsely represented that
            S&Teoul was a legitimate subcontractor performing work on the Parcel 2A and JTO-
            16 contracts at Camp Humphreys.

         46. Neither SK E&C nor any members of the conspiracy disclosed the material fact that
             the S&Teoul subcontract was false and fraudulent, and was intended as a mechanism
             for facilitating the payment of bribes and kickbacks to a U.S. Government employee.
C

         4 7. Further, neither SK E&C nor any members of the conspiracy disclosed the material
              fact that S&Teoul was not performing the work required by the subcontract.

         48. In reliance on SK E&C's representations, the U.S. Department of Defense transferred
             contract funds to SK E&C, which facilitated the payment of kickback funds from SK
             E&C to S&Teoul.

         49. SK E&C transferred U.S. government funds, obtained via payments made from the
    r'       U.S. Department of Defense in Millington, Tennessee, to S&Teoul. To obtain these
             funds, SK E&C employees had submitted false certifications that S&Teoul had
             performed work on the YRP, although S&Teoul had not performed such work.

         SO.After laundered U.,$. government contracting funds entered S&Teoul bank accounts,
            Seung-Ju Lee transferred the funds into accounts controlled by himself and Nishiie.

         51. As f)art of the subcontract agreements, SK E&C sent S&Teoul over $2,000,000
             between 2009 and 2012.

         · 52. Between 2009 and 2012, S&Teoul sent much of this money in the form of bank
               transfers to accounts controlled by Seung-Ju Lee and Nishiie. ·

         53. Nishiie maintained several bank accounts in other individuals' names, and used these
                                                                                     \

             bank accounts to effectuate and launder bribe payments from SK E&C to himself ,
             without using his real name.

         54. The defendants and their co-conspirators used other shell companies to direct money
             from SK E&C to Nishiie_-      l

                   The Co-Conspirators Destroy Evidence of the S& Teoul Subcontract
                                                     I




         55. In or about early 2015, the U.S. Army - Criminal lnvestigati ve Command, Defense
                                                                          1


             Criminal Investigative Service, and Federal Bureau of Investigation, which are Federal
             Government agencies authorized by law to conduct criminal investigations, initiated
             investigations into bribery and kickbacks involving SK E&C, Nishiie, Seung-Ju Lee,



                                                     7
      Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 8 of 15              PageID 23




       and others. A federal grand jury began investigating the conduct at the same time.
       The Korean National Police also began a parallel investigation.

    56. In or about March 2015, FED requested that SK E&C employees collect documents
        related to the S&Teoul contract in response to a request from investigators.

    57. On or about March 25, 2Q15, the Korean National Police requested that SK E&C
        provide documents related to the S&Teoul subcontract.

    -5s_ Several days later, senior SK E&C employees, including defendant HYEONG-WON
         LEE, met at SK E&C offices in Seoul. During this meeting, defendant HYEONG-WON
         LEE called C.W.K. Defendant HYEONG-WON LEE ordered C.W.K. and others to
         destroy documents related to the S&Teoul subcontract.'

-   59.On or about April 3, 2015, C.W.K. and another individual employed by SK E&C
       entered the SK E&C worksite at Camp Humphreys and loaded documents related to
       the S&Teoul subcontract into two vehicles.

    60.-Later that day, C.W.K. and the other individual drove to Gwangju, a city in South
        Korea. The next morning, on or about April 4, 2015, C.W .K. and the other individual
        incinerated and destroyed documents related to the S& Teoul subcontract, to prevent
        their use in any pending and anticipated investigations or proceedings.
                         I
                              The Co-Conspirators' Witness Tampering

    61. On or about September 21, 2017, a grand jury in the District of Hawaii returned an
        indictment charging Nishiie and Seung-Ju Lee with crimes related to the scheme
        described herein. Seung-Ju Lee learned of the indictment, and understood that he
        was legally obligated to appear.

    62. From in or about October 2017 through in or about November 2017, defendant DONG-
        GUEL LEE and Seung-Ju Lee spoke on the telephone on several occasions. During
        these calls, defendant DONG-GUEL LEE repeatedly discussed the investigation into
        SK E&C, Nishiie, and Seung-Ju Lee, and instructed Seung-Ju Lee not to cooperate
        with American investigators, travel to the United States to provide testimony, or appear
        in the United States in person.

    63.On or about October 6, 2017, defendant DONG-GUEL LEE told Seung-Ju Lee that
       Nishiie had called him a few days earlier. Defendant DONG-GUEL LEE said that
       Seung-Ju Lee "absolutely shoulc;ln't come" to the United States, and that Nishiie had
       "begged" him to convey this message.

    64. During this call, defendant DONG-GUEL LEE assured Seung-Ju Lee that he would
        never be extradited to the United States, arid warned him again "You can't go. If you
        go, everyone will be in danger."


                                                 8
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 9 of 15             PageID 24



65. During this call, defendant DONG-GUEL LEE told Seung-Ju Lee that "where you and ,
    Duane [Nishiie] can ge't stuck together is mostly money laundering." Defendant
    DONG-GUEL LEE later reiterated that "going there is not right ... I keep worrying
    abput that. That you woulo make such decisions."

66. On or about October 18, 2017, defendant DONG-GUEL LEE called Seung-Ju Lee.
    Defendant DO,NG-GUEL LEE then told Seung-Ju Lee that he had to approach the
    situation carefully, and "work this out in Korea." DONG-GUEL LEE continued, saying
    "You absolutely cannot go toAmerica for now."

67. During this call, defendant DONG-:-GUEL LEE assured Seung-Ju Lee that SK E&C
    would ensure Seung-Ju Lee's wellbeing, stating that "if our company. doesn't take care
    of you and stuff- that absolutely can't happen."

68. On or about December 1, 2017, Seung-Ju Lee was arrested by South Korean
    authorities.

                                       Overt Acts

69. In furtherance of the conspiracy, the defendants and their co-conspirators committed
    the following overt acts:

      a. On or about December 19, 2008, Nishiie recommended that FED award the
         LDUI-Parcel 2A contract to SK E&C.

      b. On or about March 31, 2011, SK E&C submitted a "Prompt Payment
         Certification," that is, Invoice #29, to FED, falsely certifying that S&Teoul had
         performed work on the LDUI-Parcel 2A contract and required a 300,000,0001
         won payment, and causing an electronic transmission in interstate and foreign
         commerce from the Republic of Korea to the Western District of Tennessee.

      c. On or about April 11, 2011, the United States Department of Defense
         transmitted funds by electronic wire to SK E&C's bank account, thus causing
         an electronic transmi~sion in interstate and foreign commerce from the Western
         District of Tennessee to the Republic of Korea.

      d. In or about April 2015, defendant HYEONG-WON LEE ordered C.W.K. to
         destroy documents related to the S&Teoul subcontract.

      e. On or about April 4, 2015, C.W .K. qnd another individual destroyed documents
         related to the S&Teoul subcontract.

      f.   On or about October 6, 2017, defendant DONG-GUEL LEE instructed Seung-
           Ju Lee not to cooperate with U.S. authorities.

      g. On or about October 18, 2017, defendant DONG-GUEL LEE instructed Seung-
                                                                   ,


                                            9
                     /
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 10 of 15               PageID 25



          Ju Lee not to cooperate with U.S. authorities.

       In violation of Title 18, United States Code, Section 371.




                                      COUNT TWO
                          Major Fraud Against the United States

70. The allegations contained in Paragraphs 1 through 17 and 20 through 69 are
    incorporated as if realleged herein.
                      \


71. From·in or about 2008 and cot1tinuing through in or about 2017, in the Western District
    of Tennessee, and elsewhere, defendants
                                           ·-
                                   HYEON'G-WON LEE
                                  and DONG-GUEL LEE

 knowingly executed and attempted to execute a scheme and artifice with the intend to
 defraud the United States, and to obtain money and property by means of false and
 fraudulent pretenses, representations, and promises, in any grant, contract, subcontract,
.and other form of Federal assistance, and in any procurement of property and services
 as a prime contractor with the United States and as a subcontractor and supplier on a
 contract in which there was a prime contract with th.e United States, where the value of
 such grant, contract, subcontract, and other form of Federal assistance was $1,000,000'
 or more.

                             Purpose of the Scheme to Defraud

72. Paragraph 20 is incorporated as if realleged herein.


                      Manner and Means of the Scheme to Defraud

73. Paragraphs 21 through 24 are incorporated as if realleged herein.

       In violation of Title 18, United Sto::1tes Code, Section 1031 and 2.



                              COUNTS THREE AND FOUR
                                    Wire Fraud

74. The allegations contained in Paragraphs 1 through 17 and 20 through 69 are
    incorporated as if realleged herein.


                                                10
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 11 of 15             PageID 26



75. From in or about 2008 and continuing through in or about 2017, in the Western District
    of Tennessee, and elsewhere, defendant

                                  HYEONG-WON LEE

knowingly and with the intent to defraud, did devise and intend to devise a scheme and
artifice to defraud the United States, and for obtaining money and property by means of
materially false and fraudulent pretenses, representations, promises, and omissions with
a duty to disclose, and did knowingly transmit and cause to be transmitted, by means of
wire communication in interstate and foreign commerce, writings, signs, signals, pictures,
and sounds for the purpose of executing the scheme-and artifice.

                            Purpose of the Scheme to Defraud

76. Paragraph 20 is incorporated as if realleged herein.

                      Manner and Means of the Scheme to Defraud

77. Paragraphs 21 through 24 are incorporated as if realleged herein.

                     Acts in Execution of the Scheme to Defraud

  .COUNT       "ON OR ABOUT"                     WIRE COMMUNICATION
                     DATE                                     /


 THREE         March 31, 2011        SK E&C Submission of "Prompt - Payment
                                     Certification," causing wire transmission from
                                     Republic of Korea to the Western District of
                                     Tennessee.                            '
 FOUR          April 11, 2011        Department of Defense payment to SK E&C,
                                     causing wire transmission from Western District of
                                     Tennessee to the Republic of Korea.

       In violation of Title 18, United States Code, Section 1343 and 2.




                                            11
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 12 of 15                     PageID 27



                                      COUNT FIVE                                                      \
                               Money Laundering Conspiracy

78. The allegations contained in Paragraph's 1 through 17 and 20 through 69 are
    incorporated as realleged herein.

                              Purpose of the Scheme to Defraud

79. Paragraph 20 is incorporated as if realleged herein.
                                     I    -




                        Manner and Means of the Scheme to Defraud

80. Paragraphs 21 through 24 are incorporated as if realleged herein.

                                                "'
81. From in or about 2008 and continuing through in or about 2017, in the Western District
    of Tennessee, and elsewhere, defendant

                                     HYEONG-WON LEE

did knowingly and intentionally combine, conspire, confederate and agree with other
persons both known and unknown to the Grand Jury, to commit offenses against the
United States in violation of Title 18, United States Code, Section 1956, that is, to
knowingly conduct a financial transaction, affecting interstate and foreign commerce,
knowing that the transaction is designed in whole and in part to conceal and disguise the ·
nature, the location, the source, the ownership, and the control of the proceeds of
specified unlawful activity, and to transport, transmits, and transfers, and attempts to
transport, transmit, and transfer a monetary instrument and funds from a place in the
United States to and through a place outside the United States with the intent to promote
the carrying on of specified unlawful activity.

       It is further alleged that the financial transaction involved the proceeds of specified
unlawful activity, that is: bribery, in violation of 18 U.S.C ..§ 201, and wire fraud, in violation
of 18 U.S.C. § 1343.

       In violation of Title 18, United States Code, Section 1956(h).




                                                12
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 13 of 15                PageID 28



                                       COUNT SIX
                                   Witness Tampering

82. The allegations contained in Paragraphs 1 through 17 and 20 through 69 are
    incorporated as realleged herein.

83. From in or about September 2017 through in or about November 2017, in the Republic
    of Korea and elsewhere, defendant

                                    DONG-GUEL LEE

knowingly used intimidation, threatened, and corruptly persuaded another person, and
attempted to do so, and engaged in misleading conduct toward another person, with
intent to influence, delay, and prevent the testimony of any person in an official
proceeding, and cause and induce any person to withhold testimony, and withhold a
record, document, and other object, from an official proceeding, and be absent from an
official proceeding to which such person has been summoned by legal process, and
attempted to do so, that is, defendant DONG-GUEL LEE dissuaded and attempted to
dissuade Seung-Ju Lee from appearing and testifying in federal proceedings.

       In violation of Title 18, United States Code, Sections 1512(b) and 2.



                            FIRST NOTICE OF FORFEITURE

          (18 U.S.C. § 981(a)(1)(A)-(C); 28 U.S.C. § 2461 - Criminal Forfeiture)

84. The allegations contained in Counts One, Three, Four, and Six of this Indictment are
    hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture
    pursuant to Title 18,'~ United States Code, Section 981 (a)(1 )(A)-(C), and Title 28,
    United States Code, Section 2461 (c).

85. Pursuant to Title ,18, United States Code, Section 981 (a)(1 )(A)-(C), and Title 28,
    United States Code, Section 2461(c), upon conviction of the offense(s) in violation of
    Title 18, United States Code, Section 371, set forth in Count One; Title 18, United
    States Code, Section 1343, set forth in Counts Three and Four; and Title 18, United
    States Code, Section 1512, set forth in Count Six of the Indictment; defendants

                                  HYEONG-WON LEE and
                                    DONG ..GUEL LEE

shall forfeit to the United States of America pursuant to Title 18, United States Code,
Section 981 (a)(1 )(A)-(C), and Title 28, United States Code, Section 2461 (c), any property,
real or personal, which constitutes or is derived from proceeds traceable to said violations.
The property to be forfeited includes, but is not limited to, the following: a sum of money,
the amount to be determined, in United States currency representing the total amount of

                                             13
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 14 of 15                PageID 29




proceeds traceable, directly or indirectly, to the offense(s) in violation of Title 18, United
States Code, Sections 371, 1343, and 1512.

86. If any of the property described above, as a result of any act or omission of the
    defendant(s):

              a.     Cannot be located upon the exercise of due diligence;
              b.     Has been transferred or sold to, or deposited with, a third party;
              c.     Has been placed beyond the jurisdiction of the court;
              ct.    Has been substantially diminished in value; or
              e.     Has been commingled with other property which cannot be divided
                     without difficulty,

the United States of America shall be entitled to forfeiture ofsubstitute property pursuant
to Title 21, United States Code 853(p), as incorporated by Title 28, United States Code,
Section 2461 (c).



                          SECOND NOTICE OF FORFEITURE

                           (18 U.S.C. § 982 - Criminal Forfeiture)

87. The allegations contained in Count Five of this Indictment are hereby realleged and
    incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18,
    United States Code, Sections 982(a)(1 ).

88. Pursuant to Title 18, United States Code, Section 982(a)(1 ), upon conviction of an
                                                 I
    offense in violation of Title 18, United States Code, Section 1956, defendant

                                   HYEONG-WON LEE,

shall forfeit to the United States of America any property, real or personal, which
constitutes or is derived from proceeds traceable to said violations. The property to be
forfeited includes, but is not limited to, the following: a sum of money, the amount to be
determined, in United States currency representing the total amount of proceeds
traceable, directly or indirectly, to the offense, and any property traceable to such
property.

                                                                                                 \


89. If any of the property described above, as a result of any act or omission of the
    defendant[s]:

              a.     cannot be located upon the exercise of due diligence;

                                             14

       \
 Case 2:18-cr-20378-TLP Document 2 Filed 11/08/18 Page 15 of 15                  PageID 30




              b.        has been transferred or sold to, or deposited with, a third party;
              c.        has been placed beyond the jurisdiction of the court;
              d.        has been substantially diminished in value; or
              e.        has been commingled with other property which cannot be divided
                            -        I
                        without difficulty,
                    ~                                  {



the United States of America shall be entitled to forfeiture of substitute property pursuant
to Title 21, United States Code, Section 853(p), as incorporated by Title 18, United States
Code, Section 982(b)(1) and Title 28, United States Code, Sebion 2461 (c).




                                                   A TRUE BILL:


                                                   FOREPERSON

DATE:
        -----------

SANDRA MOSER                                       D. MICHAEL DUNAVANT
Acting Chief, Fraud Section                        United States Attorney
Criminal Division, U.S. Dept. of Justice           Western District of Tennessee

Justin D. Weitz
Assistant Chief
Securities and Financial Fraud Unit




                                                                             J




                                              15
